The plaintiff and defendant were equal owners as tenants in common of the land sold by order of court. At the time of the commencement of this suit, the land was subject to their joint mortgage for $1,800 to the Winsted Savings Bank. The plaintiff afterwards, and without the defendant's knowledge, mortgaged his own interest for $300. Without knowing of the existence of the second mortgage, the Superior Court ordered the land sold subject to the first mortgage. The committee appointed to make the sale reported that he had sold the equity of redemption above the mortgaged value of $2,100, for the sum of $1,880, which he returned into court. He in fact sold it to the person holding the second mortgage, and she paid to him $1,880 as the value of the property above the two mortgages. This was equivalent to a payment by her of $2,180 for the equity under the first mortgage. Had the second mortgage been held by another, the purchaser, Julia Hoffman, in order to have obtained a title to the unincumbered equity under the first mortgage, would have been compelled to pay $300 to the owner of the second mortgage, in addition to the $1,880 paid to the committee. As she was herself the owner of the second mortgage, *Page 15 
the transaction was practically a sale to her of the equity under the first mortgage for $2,180, since by purchasing the entire equity for $1,880 she extinguished the mortgage held by her, and cancelled the plaintiff's indebtedness to her of $300.Simpson v. Hall, 47 Conn. 417, 424.
In its supplemental judgment apportioning the $1,880 paid into court, by deducting therefrom the expenses of sale and costs amounting to $63.50, and giving to the plaintiff one half the remainder less the $83.68 due from the plaintiff to the defendant, namely, $824.57, and to the defendant the remaining $991.93, the court erroneously charged the defendant with the payment of one half of the $300 mortgage. The defendant was the owner of one half the equity under the first mortgage, which equity was of the value of $2,180. His interest therein was not incumbered by the $300 mortgage. He was not liable to Julia Hoffman for any part of the debt secured by that mortgage, since he was not a party to the note or mortgage; nor to the plaintiff, since it did not appear that he received any benefit from the money obtained by the mortgage; and he therefore gained nothing from the payment or extinguishment of that mortgage by the sale. The plaintiff, for his own benefit, voluntarily placed an incumbrance of $300 upon his individual interest in the joint equity, which it became necessary to remove in order to make the sale asked for by the plaintiff and ordered by the court, and he alone received the benefit of the cancellation of his debt to Julia Hoffman, resulting from her purchase of the equity. He should, therefore, have been charged in the supplemental judgment with the payment of the full amount of the $300 mortgage.
The claim of the plaintiff, that he has paid the $300 mortgage since the sale, is not supported by the record. If he has paid the mortgage since it was discharged and the mortgage debt cancelled, his remedy is against the person to whom he paid it.
The finding of the Superior Court by its first judgment, that the plaintiff and defendant were equal owners of the equity under the first mortgage, is not inconsistent with the *Page 16 
fact that the plaintiff had mortgaged his individual interest. The plaintiff continued to be the owner of an undivided one half of the joint equity after he had mortgaged his said interest.Lacon v. Davenport, 16 Conn. 331, 340.
The order to sell the equity subject to the joint mortgage, was not an adjudication that any part of the $300 mortgage was a charge upon the defendant's interest in either the land or the avails of the sale. The order of sale would perhaps have been different in form had the existence of the second mortgage been brought to the attention of the court when that order was made, but whether the property had been sold subject to the first mortgage or to both mortgages, it would have been the duty of the court by its supplemental judgment distributing the proceeds of the sale, which stood in the place of the land, to protect the real interests of the parties (Johnson
v. Olmsted, 49 Conn. 509, 519; General Statutes, § 1309), and to charge the plaintiff with the full amount of the second mortgage.
The judgment upon the accounting rendered before the order of sale, was not an adjudication that the defendant should pay any part of the $300 mortgage. The purpose of the accounting was to determine whether either party had received, used, or taken the benefit of the joint estate in greater proportion than the amount of his interest therein. General Statutes, § 1039. The fact that one of the parties had mortgaged his individual interest for the payment of money received by him from a third party, could not affect that inquiry, and was not a proper matter to be considered upon the accounting.
It was not competent for the court by the supplemental judgment to charge the defendant with any part of the $216 expended by the plaintiff in building the barn. The barn was built prior to the commencement of this action. Whether the plaintiff had paid more than his part for the improvement of the joint property was not only a proper subject of inquiry at the accounting, but that question was within the issues framed and decided upon the accounting. The plaintiff alleged in his substituted complaint that he had expended *Page 17 
$400 in necessary repairs and improvements upon the premises, and this was denied by the answer to the complaint. In his answer the defendant also alleged that he had expended more than the plaintiff in the common enterprise, and this was denied by the plaintiff in his reply. Each party asked for a judgment for the balance that might be found due him, and the court rendered judgment that the plaintiff owed the defendant $83.68. That judgment was final, and precluded the parties from again litigating, at the hearing upon the supplemental judgment, the question of what sums had been expended by them for improvements made prior to the commencement of the action.
It was unnecessary for the defendant to plead the first judgment, at the final hearing, as it was a part of the record in the case then before the court. Cox v. McClure, 73 Conn. 486. In fact the court in its supplemental judgment followed the judgment rendered upon the accounting, to the extent of allowing to the defendant the balance of $83.68.
By the supplemental judgment, after deducting the expenses, $63.50, from $2,180, the value of the joint equity, there should have been given to the defendant one half the remaining $2,116.50 plus the $83.68 found to be due him from the plaintiff, and to the plaintiff one half said $2,116.50 less the $83.68 due from him to the defendant, and less the $300 which he had received by the payment of his debt and mortgage to Julia Hoffman, making the sum to be paid the defendant $1,141.93 and to the plaintiff $674.57.
   There is error and the case is remanded that judgment may be entered up in accordance with this opinion.
In this opinion the other judges concurred.